Title: From George Washington to Jonathan Trumbull, Sr., 24 January 1778
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Valley Forge 24th Jany 1778

I am honored with yours of the 14th instant and am much obliged for your promised attention to the compleating of your Regiments, and I hope your exertions will be attended with the desired success. I am also to thank you for your care in providing cloathing for your Troops—If the Coats should not be cut out before this reaches you, instead of the usual Regimental Coat, I would recommend a garment of the pattern of the Sailors for Jacket—This sets close to the body, and by buttoning double over the breast, adds much to the warmth of the Soldier—There may be a small Cape and Cuff of a different Colour to distinguish the Corps. I have consulted most of the Officers of the Army, and they all seem to think that this kind of Coat will be much the best, at least till we can fall upon means of procuring full supplies of compleat uniforms—We cannot spare Taylors to go from hence, therefore if you cannot get all the Cloaths readily made up, I think you had

better send part of the Cloth here, with all kinds of necessary trimmings, and the Regimental Taylors will soon make them up under the inspection of their officers—As the Overall is much preferable to Breeches, I would recommend as many of them as possible.
The Transports that lately arrived at Rhode Island went from Philadelphia. They were empty, and were taken away by Ld Howe to secure them during the Winter, as the Port of Philadelphia was so crouded, that had any part of the Fleet taken fire, the whole would have been consumed.
Nothing has been wanting upon my part to procure the release of our Prisoners upon just and equitable terms—Congress are fully possessed of all the Letters that have ever passed between General Howe and myself upon the subject of exchange, and they have been pleased to approve of the Steps I have, from time to time, taken. If they should think it most conducive to the General Good to settle this unhappy dispute, upon his terms, I shall, most chearfully, acquiesce, for nothing can be more distressing to me than to receive daily applications from the Friends of those in Captivity, and not have it in my power to afford them any Redress—I have the honor to be with the greatest Regard Your Excellency’s Most obedient Servant

G. Washington

